Exhibit 10.15

 

 

[Name of Executive]

TIME BASED

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (this “Agreement”), dated as of _________
(the “Grant Date”), is between _____________ (the “Executive”) and Host Hotels &
Resorts, Inc. (“Company”), a Maryland corporation, and governs a grant of
Restricted Stock Units (“RSUs”) to the Executive pursuant to the Host Hotels &
Resorts 2009 Comprehensive Stock and Cash Incentive Plan (the
“Plan”).  Capitalized terms not explicitly defined in this Agreement have the
definitions ascribed to them in the Plan or in Exhibit A hereto.  The Company
and the Executive agree as follows:

 

1.Grant of Restricted Stock Units.  Subject to, and in accordance with the
terms, conditions and restrictions set forth in the Plan and in this Agreement,
the Company hereby grants __________   RSUs to the Executive, each of which
represents the right to receive one share of Common Stock upon vesting of such
RSU.

 

2.Vesting Schedule and Release. The RSUs subject to this Agreement shall become
vested in 3 (three) installments over the three-year period with the first
installment occurring on the first anniversary of the Grant Date, provided that
the Executive is employed by the Company on each applicable vesting date. The
determination of vesting in the RSUs shall be made by the Compensation Policy
Committee (the “Committee”) of the Board of Directors of the Company in its sole
discretion.

 

In the event that a vesting date falls on a Saturday or Sunday or a day on which
the New York Stock Exchange is not open for the transaction of business, then
the applicable portion of the RSUs shall vest on the next business day.  Except
as provided in Section 14 e, the shares shall be released by the Company and the
restrictions shall be removed from the shares within thirty (30) days following
each applicable vesting date.

 

3.Dividends. If the Company declares a cash dividend payable to stockholders of
Common Stock that is payable to stockholders of record after the Grant Date and
before the RSUs are vested in accordance with this Agreement, the Executive will
be entitled to be credited with an amount equal to such cash dividend per share
payable per share of Common Stock (a “Dividend Equivalent Right”), which shall
accrue in cash without interest.

 

The Dividend Equivalent Rights will be subject to the same terms, conditions,
and restrictions of this Agreement as are the RSUs to which they relate and will
be payable at the same time as the underlying RSUs are settled and released
following vesting of such RSUs.  None of the RSUs will be issued (nor will the
Executive have any of the rights of a stockholder with respect to the underlying
shares) and no Dividend Equivalent Rights (if any) will be paid until the
vesting and other conditions under the Agreement and Plan are satisfied. If such
RSUs are forfeited, the Executive shall have no right to such Dividend
Equivalent Rights.

 

4.RSU Account. The Company shall cause an account (the “Unit Account”) to be
established and maintained on the books of the Company to record the number of
RSUs credited to

 

 

--------------------------------------------------------------------------------

 

the Executive under the terms of this Agreement. Prior to actual distribution of
any shares or payment of any Dividend Equivalent Rights pursuant to the vesting
of any RSUs, such RSUs will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Accordingly,
the Executive’s interest in the Unit Account shall be that of a general,
unsecured creditor of the Company.

 

5.No Rights as Stockholder; Change in Shares.  The Executive’s interest in the
RSUs shall not entitle the Executive to any rights or privileges as a
stockholder of the Company. The Executive shall not be deemed to have any of the
rights or privileges of a stockholder of the Company in respect of the RSUs or
the shares deliverable under the Agreement unless and until the RSUs vest and
electronic delivery representing such shares has been completed, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Executive.  After such issuance, recordation and delivery, the Executive
shall have all the rights of a stockholder of the Company with respect to voting
such shares and receipt of dividends and distributions on such shares. In the
event any or all of the shares subject to the RSUs are split, or combined, or in
any other manner changed, modified or amended, or the Company is recapitalized,
restructured, or reorganized, the RSUs may be adjusted as provided in Article 12
of the Plan.

 

6.Restrictions and Forfeiture.  

 

a. No Assignment or Transfer.  The Executive shall not sell, pledge, transfer,
subject to lien, assign, encumber or otherwise hypothecate the RSUs unless and
until the RSUs have vested, and shares have been issued, recorded and delivered
and all other terms and conditions set forth in this Agreement and the Plan have
been satisfied.  Any attempt to do so contrary to the provisions of this
Agreement shall be null and void.

 

b. Recoupment Policy.  The RSU are subject to the terms and conditions of the
Company’s Compensation Recoupment Policy (such policy, as it may be amended from
time to time, the “Recoupment Policy”).  The Recoupment Policy provides for
determinations by the Board that, as a result of, in whole or in part, fraud,
intentional misconduct, or illegal behavior by the Executive, the Company’s
financial results were restated or materially misstated (a “Policy
Restatement”).  In the event of a Policy Restatement, the Board may require,
among other things (i) cancellation of any of the RSUs that remain outstanding;
and/or (ii) reimbursement of any gains in respect of the shares vested, if and
to the extent determined by Board under the Recoupment Policy.  Any
determination made by the Board shall be binding upon the Executive. The
Recoupment Policy is in addition to any other remedies which may be otherwise
available at law, or in equity to the Company.

 

c. Repayment/Forfeiture. Any benefits that the Executive may receive hereunder
shall be subject to repayment or forfeiture as may be required to comply with
the requirements of the U.S. Securities and Exchange Commission or any
applicable law, rule or regulation, including the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and any rules or regulations
thereunder, as may be in effect from time to time.

 

d. Stock Ownership & Retention. The Restricted Stock is subject to the Company’s
Stock Ownership and Retention Policy as it may be amended from time to time.

2

 

--------------------------------------------------------------------------------

 

 

7.No Right to Other Long-Term Incentive Awards.  The Executive understands and
agrees that (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be suspended or terminated by the Company at any
time, to the extent permitted by the Plan; (b) the grant of RSUs is voluntary
and does not create any contractual or other right or entitlement to receive
future grants of RSUs or other equity, or benefits in lieu of RSUs, even if RSUs
have been granted in the past; and (c) all determinations with respect to future
grants of RSUs, if any, including the grant date, the number of RSUs granted and
the applicable vesting terms, will be at the sole discretion of the Committee.  

 

8.No Effect on Employment.  This Agreement is not an employment contract.  The
terms of the Executive’s employment are not affected or changed in any way by
the grant of RSUs, and neither the Plan nor this Agreement afford the Executive
any rights to compensation or damages, including for loss or potential loss that
the Executive may suffer by reason of the RSUs (including any Dividend
Equivalent Rights) not vesting as a result of the termination of the Plan,
forfeiture of the RSUs or the termination of the Executive’s employment.  

 

9.The Plan.  The RSUs awarded by the Committee and described in this Agreement
are made in accordance with and subject to the Plan.  The terms of this
Agreement are intended to be in full accordance with the Plan.  However, in the
event of any potential or actual conflict between any term of this Agreement and
the Plan, this Agreement shall automatically be amended to comply with the terms
of the Plan.

 

10.Modifications to Agreement.  This Agreement together with any Exhibits
represents the full and complete understanding between the Executive and the
Company on the subjects covered.  The Executive expressly warrants that he or
she is not accepting this Agreement in reliance on any promises, representations
or inducements other than those contained in this Agreement.  Except as
otherwise provided in the Plan, this Agreement cannot be modified or changed by
any prior or contemporaneous or future oral agreement of the parties.  Except as
otherwise provided in the Plan, this Agreement shall only be modified by the
express written agreement of the parties.  

 

11.Binding Agreement.  This Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

12.Address for Notices.  Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, Host Hotels & Resorts, 6903
Rockledge Drive, Bethesda, MD 20817, Attention: Human Resources, or at such
other address as the Company may designate in writing.

 

13.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland, without regard to choice of
law or conflict of law rules.

 




3

 

--------------------------------------------------------------------------------

 

14.Termination; Retirement.

 

a. This Agreement is subject to the Company’s Severance Plan, attached
hereto.  Subject to Sections 14 b, c, or d below, in the event that the
Executive’s employment with the Company terminates for any reason, including but
not limited to, by the Company for Cause or by the Executive without Good
Reason, then any unvested RSUs shall be forfeited and all of the Executive’s
rights hereunder with respect to such unvested RSUs shall cease as of the
effective date of termination (the “Termination Date”).

 

b. All RSUs granted hereunder shall become immediately fully vested as of the
Termination Date and settled in accordance with Section 14 e if the Executive’s
employment with the Company shall be terminated:

(i)  by the Company due to, or during, the Executive’s Disability or due to the
Executive’s death; or

 

(ii) by the Company without Cause following a Change in Control, or by the
Executive with Good Reason following a Change in Control, subject in each case
to the execution of a Release Agreement between the Executive and the Company.

 

c. Subject to the execution and effectiveness of a Release Agreement, if the
Executive’s employment with the Company is terminated by the Company without
Cause or by the Executive with Good Reason not following a Change in Control
while any RSUs remain unvested, then the Executive shall immediately vest in the
number of unvested RSUs which had been scheduled to vest pursuant to Section 2
of this Agreement during the twelve month period following the Termination Date.

 

d. If the Executive’s employment with the Company is terminated due to
Executive’s Retirement and if the Termination Date occurs after December 31 of
the Performance Year, then, subject to the consent of the Committee, Executive
shall immediately vest in the then unvested portion of the RSUs.

 

e. Payment in respect of awards that vest pursuant to this Section 14 will occur
no later than March 15 of the year following the year in which the applicable
RSUs vest. Any distribution or delivery to be made to the Executive under this
Agreement shall, if the Executive is then deceased, be made to the Executive’s
designated beneficiary, or if no beneficiary survives the transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

15.Taxation.  Regardless of any action the Company and/or the Subsidiary or
affiliate employing the Executive (the “Employer”) take with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Executive’s participation in the Plan and
legally applicable to the Executive (“Tax-Related Items”), the Executive
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Executive’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Executive further acknowledges that
the Company and/or the Employer (i) make no

4

 

--------------------------------------------------------------------------------

 

representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the issuance of shares in settlement
of the RSUs, the subsequent sale of shares acquired at vesting and the receipt
of any dividends and/or any dividend equivalents; and (ii) do not commit to and
are under no obligation to structure the terms of the Award or any aspect of the
RSUs to reduce or eliminate the Executive’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Executive has become subject
to tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Executive acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

 

Prior to the relevant taxable or tax withholding event, as applicable, the
Executive shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In the event the Executive
fails to pay or make such adequate arrangements, as determined by the Company
and/or the Employer, the Executive hereby authorizes the Company and/or the
Employer, or their respective agents, at their discretion and without any notice
or authorization by Executive, to satisfy the obligations with regard to all
Tax-Related Items by withholding in shares to be issued upon vesting/settlement
of the RSUs.

 

In the event the Company withholds shares to satisfy Tax-Related Items, the
Company shall withhold an amount of shares equal to the maximum statutory
withholding amount in the applicable jurisdiction (rounded down to the nearest
whole share), or such lesser amount as may be determined by the Executive or the
Committee using the Fair Market Value on the date such shares are withheld.   If
the obligation for Tax-Related Items is satisfied by withholding in shares, for
tax purposes, the Executive is deemed to have been issued the full number of
shares subject to the vested RSUs, notwithstanding that a number of the shares
is held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Executive’s participation in the Plan. No fractional
shares will be withheld or issued pursuant to the grant of RSUs and the issuance
of shares thereunder.

 

Finally, the Executive shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Executive’s participation in the Plan that
cannot be satisfied by the means previously described. The Executive hereby
agrees to indemnify and keep indemnified the Company, any subsidiary, any parent
and the Employer, if different, from and against any liability for or obligation
to pay any liability for income tax, employee’s National Insurance contributions
(if applicable) or any other social security contributions and employment
related taxes wherever in the world arising that is attributable to (1) the
grant or any benefit derived by the Executive from the RSUs, (2) the vesting of
the RSUs, distribution of shares and the removal of restrictions on the RSUs and
shares, or (3) the disposal of any RSUs or shares. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares, if the
Executive fails to comply with the Executive’s obligations in connection with
the Tax-Related Items. The Executive shall have no further rights with respect
to any shares that are retained by the Company pursuant to this provision, and
under no circumstances will the Company be required to issue any fractional
shares.

 

16.Confidential Information. In consideration of the grant of RSUs (including
any

5

 

--------------------------------------------------------------------------------

 

Dividend Equivalent Rights) the Executive hereby agrees that the Company and/or
its affiliates has made and will make available to the Executive, and the
Executive will have access to, certain Confidential Information (as defined
herein) of the Company and its affiliates.  The Executive acknowledges and
agrees that any and all Confidential Information learned or obtained by the
Executive during the course of the Executive’s employment with the Company or
any of its affiliates, whether developed by the Executive alone or in
conjunction with others or otherwise, shall be and is the property of the
Company and its affiliates.  Accordingly, the Executive shall at all times keep
all Confidential Information confidential and will not use such Confidential
Information other than in connection with the Executive’s discharge of
Executive’s employment with the Company and/or its affiliates, and will
safeguard the Confidential Information from unauthorized disclosure.  This
covenant is not intended to, and does not limit in any way the Executive’s
duties and obligations to the Company and its affiliates the Company’s Code of
Business Conduct and Ethics or to the Company and its affiliates under statutory
and common law not to disclose or make personal use of the Confidential
Information or trade secrets.  

17.Electronic Communications.  The Company and its affiliates may choose to
deliver any documents related to your current or future participation in the
Plan by electronic means.  By accepting this grant, the Executive consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents, including all materials required to be
distributed pursuant to applicable securities laws. The Company has established
procedures for an electronic signature system for delivery and acceptance of
Plan documents (including documents relating to any programs adopted under the
Plan).  The Executive consents to such procedures and agrees to participate in
the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company.  The Executive agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature.  The Executive understands
that, unless earlier revoked by the Executive, this consent shall be effective
for the duration of the Agreement and that he or she shall have the right at any
time to request written copies of any and all materials referred to above.

18.Insider-Trading Notification.  The Executive should be aware of the
insider-trading rules and acknowledges review of the Company’s Insider Trading
Policy Statement, which, may affect the sale of shares issued to the Executive
upon settlement of the RSUs.  In particular, the Executive may be prohibited
from effectuating certain transactions involving shares if the Executive has
material nonpublic information about the Company.  If the Executive is uncertain
whether the insider-trading rules are applicable, the Executive should consult
with a personal legal advisor.  

19.Data Privacy.  By signing this Agreement, the Executive acknowledges and
agrees that the Company and any of its affiliates is permitted to hold and
process personal (and sensitive) information and data about the Executive as
part of its personnel and other business records; and may use such information
in the course of the Company’s (or any Company affiliate’s) business.  The
Executive agrees that the Company and any Company affiliate may disclose such
information to third parties, including where they are situated outside the
European Economic Area, the United States or such other area in which the
Executive may be located, in the event that such disclosure is in the Company’s
or one of its affiliate’s view required for the proper conduct of the Company’s
and/or one of its affiliate’s business.  Note that countries outside the
European Economic Area may

6

 

--------------------------------------------------------------------------------

 

not provide for a similar level of data protection as within the European
Economic Area pursuant to the European Data Protection Directive 95/46/EC.  This
Section applies to information held, used or disclosed in any medium.

20.Designation of Beneficiary. The executive may designate a beneficiary on the
Stock Plan Beneficiary form that will be provided.

 

 

 

Accepted by the Executive:

 

For the Company:

 

 

[gad3tgsphrtb000001.jpg]

 

 

Joanne G. Hamilton

Executive Vice President, HR


 

 

7

 

--------------------------------------------------------------------------------

Exhibit 10.15

 

 

EXHIBIT A

 

Definitions.  Whenever the following capitalized terms are used in this
Agreement they shall have the meanings set forth below, unless the context
clearly indicates otherwise.  Capitalized terms used in this Agreement and not
defined herein shall have the meaning ascribed to them in the Plan.

 

“Cause” shall have the meaning set forth in Section 2.4 of the Severance Plan.

 

“Change in Control” shall have the meaning set forth in Section 2.5 of the
Severance Plan.

 

“Confidential Information” shall mean all confidential and proprietary
information of the Company, and its affiliates, including, without limitation,
financial information, contracts and agreements, strategic and business plans
concerning the Company, its business, assets or prospects and any and all
analyses related thereto, offers, proposals and analyses related to
acquisitions, dispositions and other transactions, contractor, supplier and
vendor lists and information, designs, software systems, codes, marketing
studies, research, reports, investigations, trade secrets or other information
of similar character.  Confidential Information shall not include
(i) information which is generally available to the public, (ii) information
obtained by the Executive from third persons other than employees of the
Company, its subsidiaries, and affiliates not under agreement to maintain the
confidentiality of the same, and (iii) information which is required to be
disclosed by law or legal process.”

 

“Disability” shall have the meaning set forth in Section 2.6 of the Severance
Plan.

 

“Good Reason” shall have the meaning set forth in Section 2.10 of the Severance
Plan.

 

“Performance Year” shall mean calendar year of the Grant Date, which is 2019.

 

“Release Agreement” shall have the meaning set forth in Section 2.15 of the
Severance Plan.

 

“Retirement” shall mean, with the consent of the Committee, the voluntary
termination of Executive’s employment with the Company by the Executive where
(i) the Executive’s full-time employment with the Company equals or exceeds five
(5) years of service and (ii) the Executive’s age plus years of service with the
Company as a full time Employee equals or exceeds 68.

 

“Severance Plan” shall mean the “Host Hotels & Resorts, Inc. Severance Plan for
Executives”, together with all amendments.

 

 

 